Citation Nr: 0421853	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne, as a 
result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy, as a result of exposure to herbicides.  

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

5.  Entitlement to an increased rating for a right 
herniorrhaphy, currently evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from August 2001 and January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

In July 2000, claims of service connection for chloracne, 
peripheral neuropathy, degenerative joint disease and PTSD 
were denied as not well grounded.  In April 2001, the veteran 
asked that his PTSD claim be reopened.  In August 2001, the 
RO considered all of the above veteran's claims on a de novo 
basis, pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002).  In February 2002, the veteran 
submitted an additional new claim for an increased rating in 
his service-connected post-operative right herniorrhaphy 
residuals.  

In his February 2003 VA Form 9, the veteran requested a video 
conference hearing before the Board.  The record shows that a 
hearing was scheduled, but that the hearing was later 
cancelled, or the veteran failed to report.  The veteran has 
subsequently confirmed, in writing, that he still desired his 
hearing with a Veteran's Law Judge, and his motion to 
reschedule was subsequently granted in July 2004.  Thus, this 
claim is remanded to the RO to schedule a videoconference 
hearing. 

The case is REMANDED for the following:  

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).  

In particular, make sure the veteran has 
been sent the  appropriate VCAA letter(s), 
including a increased compensation VCAA 
letter for his right herniorrhaphy 
residuals.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  Schedule the veteran for a 
videoconference hearing before the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



